IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Magistrate Judge Boyd N. Boland

Civil Action No. 10-cv-02595-REB-BNB

WILDEARTH GUARDIANS,

Plaintiff,

v.

KEN SALAZAR, in his official capacity as Secretary of the
United States Department of the Interior,

Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

        This matter arises on Defendant’s Unopposed Motion for Stay of Proceedings [Doc. #

6, filed 12/10/2010] (the “Motion to Stay”). The parties seek to stay all proceedings “pending

final action by the United States Judicial Panel on Multidistrict Litigation on a Notice of Tag-

Along Actions filed on December 7, 2010.” Motion to Stay [Doc. # 6] at p. 1. In support of the

Motion to Stay, the defendant states:

               This action is one of many, nearly identical actions filed by
               Plaintiff WildEarth Guardians alleging that the United States Fish
               and Wildlife Service failed to respond toseveral petitions to list
               hundreds of species pursuant to the mandatory timelines set forth
               in the Endangered Species Act, 16 U.S.C. §1531 et seq. While the
               underlying facts and circumstances of the instant case are specific
               to the gila monster ( Heloderma suspectum), the Complaint raises
               issues that are nearly identical to those raised in the cases
               consolidated before the MDL.

Memorandum In Support [Doc. # 6-1] at pp. 1-2.
       I find that granting the stay is likely to conserve judicial resources and the resources of

the parties and will not result in any prejudice to any party.

       IT IS ORDERED:

       (1)     The Motion to Stay [Doc. # 6] is GRANTED, and all proceedings are stayed

pending further order of the court;

       (2)     The scheduling conference set for January 13, 2011, at 2:30 p.m., is VACATED;

and

       (3)     The parties shall file a status report within 10 days of any order on the Notice of

Tag-Along Actions reporting the ruling and addressing what pretrial proceedings, if any, should

be scheduled in this court.

       Dated December 13, 2010.

                                                       BY THE COURT:

                                                       s/ Boyd N. Boland
                                                       United States Magistrate Judge




                                                  2